                        Case 20-14091-RAM         Doc 9     Filed 04/03/20     Page 1 of 4
                                       United States Bankruptcy Court
                                       Southern District of Florida
In re:                                                                                 Case No. 20-14091-RAM
Lazaro A Perez Escalante                                                               Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 113C-1           User: skinner-g             Page 1 of 2                   Date Rcvd: Apr 01, 2020
                               Form ID: 309A               Total Noticed: 22


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 03, 2020.
db              Lazaro A Perez Escalante,   383 E 4th Street #205,    Hialeah, FL 33010-6256
95645103       +At&T Mobility,   1310 Martin Luther King Drive,    Bloomington, IL 61701-1465
95645110       +Credit Solutions Corporation,   404 Camino del Rio South,    Suite 400,
                 San Diego, CA 92108-3588
95645114        International Organization for Migration,    1801 Olympic Boulevard,    Pasadena, CA 91199-1368
95645115       +Nissan Motor Acceptance,   Attn: Bankruptcy,    Po Box 660366,    Dallas, TX 75266-0366
95645120       +Santander Consumer USA,   Attn: Bankruptcy,    10-64-38-Fd7    601 Penn St,
                 Reading, PA 19601-3544
95645121       +World Relief,   7 East Baltimore St,   Baltimore, MD 21202-1602

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: court@bankruptcyclinic.com Apr 02 2020 06:38:14        Robert Sanchez, Esq,
                 355 W 49 St.,   Hialeah, FL 33012
tr             +E-mail/Text: marcia.dunn@txitrustee.com Apr 02 2020 06:38:59        Marcia T Dunn,
                 66 West Flagler Street, Ste 400,    Miami, FL 33130-1807
smg             EDI: FLDEPREV.COM Apr 02 2020 09:08:00      Florida Department of Revenue,      POB 6668,
                 Tallahassee, FL 32314-6668
ust            +E-mail/Text: USTPRegion21.MM.ECF@usdoj.gov Apr 02 2020 06:46:09         Office of the US Trustee,
                 51 S.W. 1st Ave.,    Suite 1204,   Miami, FL 33130-1614
95645100       +EDI: GMACFS.COM Apr 02 2020 09:08:00      Ally Financial,     Attn: Bankruptcy,    Po Box 380901,
                 Bloomington, MN 55438-0901
95645102       +EDI: ACBK.COM Apr 02 2020 09:08:00      American Credit Acceptance,      Attn: Bankruptcy,
                 961 E Main St,    Spartanburg, SC 29302-2185
95645104       +EDI: CAPITALONE.COM Apr 02 2020 09:08:00       Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
95645108        EDI: CITICORP.COM Apr 02 2020 09:08:00      Citibank,    PO Box 9001037,
                 Louisville, KY 40290-1037
95645109       +EDI: CCS.COM Apr 02 2020 09:18:00      Credit Collection Services,      Attn: Bankruptcy,
                 725 Canton St,    Norwood, MA 02062-2679
95645111        EDI: DISCOVER.COM Apr 02 2020 09:08:00      Discover Financial,     Attn: Bankruptcy Department,
                 Po Box 15316,   Wilmington, DE 19850
95645113        E-mail/Text: GOLF_STBankruptcy@gatewayonelending.com Apr 02 2020 06:39:04
                 Gateway One Lending & Finance,    175 North Riverview Drive,     Suite 100,    Anaheim, CA 92808
95645105        EDI: JPMORGANCHASE Apr 02 2020 09:08:00       Chase Card Services,     Attn: Bankruptcy,
                 Po Box 15298,   Wilmington, DE 19850
95645117       +E-mail/PDF: lossmitigation@nwfcu.org Apr 02 2020 06:51:08        Northwest Federal Credit Union,
                 Attn: Bankruptcy,    Po Box 1229,   Herndon, VA 20172-1229
95645118       +E-mail/PDF: lossmitigation@nwfcu.org Apr 02 2020 06:53:24        Northwest Federal Credit Union,
                 200 Spring Street,    Herndon, VA 20170-5292
95645119        EDI: PRA.COM Apr 02 2020 09:08:00      Portfolio Recovery Associates,
                 Riverside Commerce Center,    120 Corporate Boulevard,     Suite 100,    Norfolk, VA 23502-4962
                                                                                                TOTAL: 15

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
95645101*       +Ally Financial,   Attn: Bankruptcy,    Po Box 380901,    Bloomington, MN 55438-0901
95645112*      ++DISCOVER FINANCIAL SERVICES LLC,    PO BOX 3025,    NEW ALBANY OH 43054-3025
                (address filed with court: Discover Financial,      Attn: Bankruptcy Department,   Po Box 15316,
                  Wilmington, DE 19850)
95645106*      ++JPMORGAN CHASE BANK N A,    BANKRUPTCY MAIL INTAKE TEAM,     700 KANSAS LANE FLOOR 01,
                  MONROE LA 71203-4774
                (address filed with court: Chase Card Services,      Attn: Bankruptcy,   Po Box 15298,
                  Wilmington, DE 19850)
95645107*      ++JPMORGAN CHASE BANK N A,    BANKRUPTCY MAIL INTAKE TEAM,     700 KANSAS LANE FLOOR 01,
                  MONROE LA 71203-4774
                (address filed with court: Chase Card Services,      Attn: Bankruptcy,   Po Box 15298,
                  Wilmington, DE 19850)
95645116*       +Nissan Motor Acceptance,   Attn: Bankruptcy,     Po Box 660366,   Dallas, TX 75266-0366
                                                                                               TOTALS: 0, * 5, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).
                            Case 20-14091-RAM                 Doc 9      Filed 04/03/20          Page 2 of 4



District/off: 113C-1                  User: skinner-g                    Page 2 of 2                          Date Rcvd: Apr 01, 2020
                                      Form ID: 309A                      Total Noticed: 22


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 03, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 31, 2020 at the address(es) listed below:
              Marcia T Dunn   mdunn@dunnlawpa.com,
               acastro@dunnlawpa.com;slebron@dunnlawpa.com;ecf.alert+dunn@titlexi.com
              Office of the US Trustee    USTPRegion21.MM.ECF@usdoj.gov
              Robert Sanchez, Esq    on behalf of Debtor Lazaro A Perez Escalante court@bankruptcyclinic.com,
               r51375@notify.bestcase.com
                                                                                            TOTAL: 3
                           Case 20-14091-RAM                  Doc 9         Filed 04/03/20         Page 3 of 4

Information to identify the case:
Debtor 1              Lazaro A Perez Escalante                                         Social Security number or ITIN       xxx−xx−1633
                      First Name   Middle Name   Last Name                             EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                               Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                       EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Southern District of Florida
                                                                                       Date case filed for chapter 7 3/31/20
Case number:          20−14091−RAM

Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline
For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. This notice has important
information about the case for creditors, debtors, and trustees, including information about the meeting of creditors
and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay. The debtors are seeking a discharge. Creditors who assert that
the debtors are not entitled to a discharge of any debts or who want to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadlines specified in this notice. (See box 9)

You may want to consult an attorney to protect your rights. The bankruptcy clerk's office staff cannot give legal advice.
To help creditors correctly identify debtors, debtors must submit full Social Security or Individual Taxpayer
Identification Numbers, which may appear on a version of this notice. However, the full numbers must not appear on
any document filed with the court. Do not file this notice with any proof of claim or other filing in the case. Do not
include more than the last four digits of a Social Security or Individual Taxpayer Identification Number in any
document, including attachments, that you file with the court.

WARNING TO DEBTOR: WITHOUT FURTHER NOTICE OR HEARING THE COURT MAY DISMISS YOUR CASE FOR FAILURE TO TIMELY PAY
FILING FEE INSTALLMENTS, FAILURE TO APPEAR AT THE MEETING OF CREDITORS OR FAILURE TO TIMELY FILE REQUIRED SCHEDULES,
STATEMENTS OR LISTS, AND FOR FAILURE TO FILE PRE−BANKRUPTCY CERTIFICATION OF CREDIT COUNSELING OR FILE WAGE
DOCUMENTATION.

                                          About Debtor 1:                                    About Debtor 2:
1. Debtor's Full Name                     Lazaro A Perez Escalante
2. All Other Names Used                   aka Lazaro A Perez, aka Lazaro Alejandro
   in the Last 8 Years                    Perez Alejandro, aka Lazaro Perez
                                          Escalante, aka Lazaro Alejandro
                                          Perez−Escalante, aka Lazaro A
                                          Perez−Escalante, ...
3. Address                                383 E 4th Street #205
                                          Hialeah, FL 33010−6256
4. Debtor's Attorney                      Robert Sanchez Esq                                 Contact Phone 305.687.8008
     (or Pro Se Debtor)                   355 W 49 St.
     Name and Address                     Hialeah, FL 33012

5. Bankruptcy Trustee                     Marcia T Dunn                                      Contact Phone 786−433−3866
   Name and Address                       66 West Flagler Street, Ste 400
                                          Miami, FL 33130
6.     Bankruptcy Clerk's Divisional US Bankruptcy Court                                              Hours open 8:30 a.m. − 4:00 p.m.
       Office Where Assigned Judge 301 North Miami Avenue, Room 150                                   Contact Phone (305) 714−1800
       is Chambered                  Miami, FL 33128
     Documents filed conventionally in paper may be filed at any bankruptcy clerk's              Note: Pursuant to Administrative Order
     office location. Documents may be viewed in electronic format via CM/ECF at any             2020−07, until further notice the clerk's
     clerk's office public terminal (at no charge for viewing) or via PACER on the               office is CLOSED to the public for
     internet accessible at www.pacer.gov (charges will apply). Case filing and                  in−person filings.
     unexpired deadline dates can be obtained by calling the Voice Case Information
     System toll−free at (866) 222−8029. As mandated by the Department of
     Homeland Security, ALL visitors (except minors accompanied by an adult) to any              Clerk of Court: Joseph Falzone
     federal building or courthouse, must present a current, valid, government issued            Dated: 4/1/20
     photo identification (e.g. drivers' license, state identification card, passport, or
     immigration card.)
                                                                                                                                         page
Local Form 309A USBC SDFL (Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case − No Proof of Claim Deadline (03/30/2020)
                                                                                                                                            1
                              Case 20-14091-RAM                          Doc 9         Filed 04/03/20                Page 4 of 4
Debtor Lazaro A Perez Escalante                                                                                                Case number 20−14091−RAM

7.      ** MEETING OF CREDITORS **                      April 28, 2020 at 04:30 PM                                          *MEETING WILL BE HELD BY
                                                                                                                                  TELEPHONE*
     Debtors must attend the meeting to be              The meeting may be continued or adjourned to
     questioned under oath. In a joint case, both       a later date. If so, the date will be on the court               Trustee: Marcia T Dunn
     spouses must be present with required original
     government−issued photo identification and         docket.                                                          Call in number: 866−828−0597
     proof of social security number (or if                                                                              Passcode: 3843368
     applicable, Tax ID). Creditors may attend, but
     are not required to do so.


8. Presumption of Abuse                                 The presumption of abuse does not arise.

     If the presumption of abuse arises, you may
     have the right to file a motion to dismiss the
     case under 11 U.S.C. § 707(b). Debtors may
     rebut the presumption by showing special
     circumstances.


9. Deadlines                                            File by the deadline to object to discharge or Filing Deadline: 6/29/20
                                                        to challenge whether certain debts are
     The bankruptcy clerk's office must receive         dischargeable:
     these documents and any required filing fee by
     the following deadlines. Writing a letter to the
     court or judge is not sufficient.                You must file a complaint:
                                                        if you assert that the debtor is not entitled to
                                                        receive a discharge of any debts under any of the
     A discharge of debtor will not be issued until     subdivisions of 11 U.S.C. § 727(a)(2) through (7),
     the Official Bankruptcy Form "Certification        or
     About a Financial Management Course" is filed
     by the debtor (unless the course provider filed    if you want to have a debt excepted from discharge
     a certificate of completion of the financial       under 11 U.S.C § 523(a)(2), (4) or (6).
     management course on behalf of the debtor).
                                                        You must file a motion if you assert that
                                                          the discharge should be denied under § 727(a)(8)
                                                          or (9).


                                                        Deadline to object to exemptions:                                Filing Deadline: 30 days after the
                                                        The law permits debtors to keep certain property as              conclusion of the meeting of creditors, or
                                                        exempt. Fully exempt property will not be sold and               within 30 days of any amendment to the list
                                                        distributed to creditors. Debtors must file a list of property   of supplemental schedules, unless as
                                                        claimed as exempt. If you believe that the law does not          otherwise provided under Bankruptcy Rule
                                                        authorize an exemption that the debtors claim, you may           1019(2)(B) and Local Rule 4003−1(B) for
                                                        file an objection. The bankruptcy clerk's office must            converted cases.
                                                        receive the objection by the deadline to object to
                                                        exemptions.


10. Abandonment of Property by                        Pursuant to Local Rule 6007−1(A), the trustee will abandon at the meeting of creditors
    Trustee, Deadline to Object to                    all property that the trustee has determined is of no value to the estate and file a report
    Trustee's Report                                  within two business days. Objections to the report must be filed within 14 days of the
                                                      meeting.

11. Proof of Claim                                    No property appears to be available to pay creditors. Therefore, please do not file a
                                                      proof of claim now. If it later appears that assets are available to pay creditors, the clerk
                                                      will send you another notice telling you that you may file a proof of claim and stating the
                                                      deadline. If this case is converted from chapter 13, under Local Rules 1019−1(E) and
                                                      3002−1(A) it has been designated as a no asset case at this time.

12. Creditors with a Foreign                          Consult an attorney familiar with United States bankruptcy law if you have any
    Address                                           questions about your rights in this case.

13. Option to Receive Notices                         1) EBN program open to all parties. Register at the BNC website
    Served by the Clerk by Email                      bankruptcynotices.uscourts.gov, OR 2) DeBN program open to debtors only. Register
    Instead of by U.S. Mail                           by filing with the Clerk of Court, Local Form "Debtor's Request to Receive Electronically
                                                      Under DeBN Program". There is no charge for either option. See also Local Rule
                                                      9036−1(B) and (C).

14. Translating Services                              Language interpretation of the meeting of creditors will be provided to the debtor at no
                                                      cost, upon request to the trustee, through a telephone interpreter service. Persons with
                                                      communications disabilities should contact the U.S. Trustee's office to arrange for
                                                      translating services at the meeting of creditors.
Local Form 309A USBC SDFL (Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case − No Proof of Claim Deadline                                    page 2
